DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. U.S. PGPUB No. 2006/0245636.

Regarding claim 1, Kitamura discloses a charged particle beam apparatus, comprising: a charged particle beam optical system 7 configured to irradiate a plurality of irradiation points on a sample (as illustrated in figure 10), which are different in position or time (position), with a charged particle beam (the primary electron beam illustrated in figure 1); a detector 330 configured to detect electrons emitted from the sample in response to irradiation of the charged particle beam by the charged particle beam optical system (“Intensity of the secondary electrons detected by the secondary electron detector 330 is converted into an image of a pattern to-be-inspected by the image acquisition device 317” [0261]); a calculator configured to calculate a dependence relationship between the irradiation points based on the electrons detected by the detector at the plurality of irradiation points (“the inspection device inspects relationship between a location of a pattern formed in a process at the time of the inspection and a location of a pattern formed in the preceding process of the process at the time of the inspection, by performing matching between the image of the pattern to-be-inspected and the reference pattern with regard to the process at the time of the inspection, and performing matching between the image of the pattern to-be-inspected and the reference pattern with regard to the preceding process of the process at the time of the inspection” [0041]), by calculating the dependence relationship between the irradiation points while changing a scan direction of each said irradiation point from a first scan direction from a first of said plurality of irradiation points to a 
In Kitamura, figure 10 illustrates line scanning of any number of coordinate points along a scanning line. Any number of these coordinate points are scanned in at least first [0253] and second [0254] inspections, and the calculation required to form an 



Regarding claim 3, Kitamura discloses that the directed graph (the image acquired from detecting secondary electrons at the respectively scanned positions) includes a weighting coefficient indicating strength of the dependence relationship between the irradiation points (“the edges of FIG. 32 are dilated with weights giving to the neighboring pixels as shown in FIG. 35. In order to realize the dilation of FIG. 35, a smoothing filter consisting of 0.5, 0.75, 1.0, 0.75, and 0.5 coefficients may be used” [0403] – various pixels of the position-dependent image are weighted illustrating curvature of a corner of the imaged pattern [0750]).

Regarding claim 4, Kitamura discloses that the calculator is configured to compare respective detection results (since an image formed of the sample is indicative of a positional relationship between various points of the sample) by the detector corresponding to a first irradiation point or a second irradiation point when the second irradiation point is irradiated after the first irradiation point is irradiated with the charged particle beam and when the first irradiation point is irradiated after the second irradiation .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Kitamura discloses scanning a plurality of points along a line (as illustrated in figure 10) but does not disclose comparing detection results of plural time points acquired by continuously scanning a single location, as claimed.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam apparatus comprising: a calculator configured to compare detection results by a detector at each of a plurality of time points on a sample when a predetermined irradiation point is continuously irradiated with a charged particle beam, so as to calculate a dependence relationship between a plurality of irradiation points while changing a scan direction of each irradiation point from a first scan direction to a second, opposite scan direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881